Citation Nr: 9935838	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  93-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for right hip 
disability secondary to service-connected right knee 
disability.

3.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for hepatitis, 
currently evaluated as noncompensably disabling.

5.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to October 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss but assigned a noncompensable 
disability evaluation and denied increased disability 
evaluations for hepatitis and a right knee disability.  The 
appellant appeals also from a May 1999 rating decision of the 
RO, which denied entitlement to service connection for a 
lumbar spine disability and a right hip disability.

A hearing was held on August 12, 1993, in New Orleans, 
Louisiana, before Michael Cheek, who was a member of the 
Board section rendering the determination in this claim and 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999) (amending 
38 U.S.C.A. § 7102 (West 1991)).  A transcript of the hearing 
is associated with the claims file.  Since the appellant's 
hearing and after the production of the transcript thereof, 
Mr. Cheek resigned from the Board.  The appellant was 
informed of Mr. Cheek's resignation and given the opportunity 
to present testimony before a different Board member; 
however, he declined.  He requested that a decision be made 
based on the merits of his claim and on the testimony 
previously presented.

This case was before the Board previously in May 1995 when it 
was remanded for additional development, including a more 
complete examination.

This case was before the Board again in August 1997 when it 
was remanded for additional development, including a more 
complete examination.

The requested development has been completed.


FINDINGS OF FACT

1.  There is no competent medical evidence that shows that 
the appellant's service connected right knee disability has 
proximately caused or aggravated a lumbar spine disability.

2.  There is no competent medical evidence that shows that 
the appellant's service connected right knee disability has 
proximately caused or aggravated a right hip disability.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims for increased 
disability evaluations has been obtained by the agency of 
original jurisdiction.

4.  The appellant's service-connected hepatitis is healed and 
nonsymptomatic.

5.  The appellant's right knee disability is manifested 
principally by instability, limited motion, and continuous 
pain, due to arthritis.


CONCLUSIONS OF LAW

1.  The claim for service connection for a lumbar spine 
disability secondary to a service connected right knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  The claim for service connection for a right hip 
disability secondary to a service connected right knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

3.  The schedular criteria for a compensable evaluation for 
residuals of hepatitis are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7345 
(1999).

4.  The criteria for an evaluation in excess of 30 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999).

5.  The criteria for an evaluation of 10 percent for 
limitation of flexion and painful motion due to traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private medical records indicate that the appellant was 
examined by Louis Blanda, M.D., in June 1988.  The appellant 
complained of right knee pain and a giving way sensation.  
Dr. Blanda noted mild crepitus and mild medial collateral 
ligament instability.

At a December 1989 VA examination, the examiner noted that a 
medial meniscectomy scar on the appellant's right knee was 
well-healed and nonsymptomatic.

In September 1991 the appellant was treated as a VA 
outpatient for osteoarthritis and traumatic arthritis of the 
right knee.

In August 1991 the appellant reported that he had fallen from 
a ladder and reinjured his right knee.  

In February 1992 the appellant was treated as a VA outpatient 
for osteoarthritis and traumatic arthritis of the right knee.

In May 1992 the appellant was examined by Dr. Blanda.  The 
appellant reported that he was employed as a cable television 
installer.  Dr. Blanda noted that the appellant had 
degenerative changes in the medial compartment of his knee as 
well as ligament instability.  Dr. Blanda stated that 
climbing utility poles, as required by the appellant's job, 
was not in his best medical interest.

In September 1992 the appellant was treated as a VA 
outpatient for complaints of fatigue, fever, and chills.

At an October 1992 VA orthopedic examination, the appellant 
complained of pain in his right knee, pain in his right hip 
of six months duration, and low back pain.  The examiner 
noted no swelling or deformity in the appellant's right knee.  
He was able to extend his knee to zero degrees and flex it to 
118 degrees.  The examiner noted a 5-inch vertical scar on 
the medial right knee.

The examiner diagnosed post traumatic arthritis of the right 
knee and osteoarthritis of the right hip and lumbosacral 
spine.

At an October 1992 VA alimentary appendages examination, the 
appellant reported that he had had no symptoms of hepatitis 
since approximately 1976.  The examiner noted that tomatoes 
and beans caused the appellant to have abdominal gas.  The 
examiner diagnosed history of hepatitis.

Contemporaneous liver function tests were interpreted as 
consistent with past hepatitis A infection but showed no 
serologic evidence for current or past hepatitis B infection.

On February 2, 1993, the appellant was treated as a VA 
outpatient for complaints of fatigue.

On February 4, 1993, the appellant was treated as a VA 
outpatient for right knee pain and burning and swelling below 
the knee.

In March 1993 the appellant was treated as a VA outpatient 
for complaints of right knee pain and right hip and lower 
back pain due to his right knee problems.

At the August 1993 hearing, the appellant testified that he 
received treatment for his right knee disability 
approximately every six months and that he took pain 
medication to relieve his symptoms.  He added that he had 
worn a leg brace for approximately seven years.

He stated that a VA physician had advised him approximately 
five years previously that his right knee disability was 
causing disabilities in his right hip and lower back.  The 
appellant explained that he developed pain in his right hip 
because, due to his right knee disability, he ambulated with 
his right foot turned out slightly.

He stated that he had continuous pain and swelling in his 
right knee.  He stated that he also occasionally developed 
fluid in his knee.

The appellant stated that he had experienced stomach 
problems, feverish episodes, and fatigue for several years, 
which he attributed to his hepatitis.  The appellant 
explained that he took Maalox(tm) for his stomach problems.

In September 1993 the appellant was treated as a VA 
outpatient for right knee pain and swelling, right hip pain, 
and back pain.

In December 1993 the appellant was treated as a VA outpatient 
for osteoarthritis and traumatic arthritis of the right knee.

In August 1994 the appellant was treated as a VA outpatient 
for osteoarthritis and traumatic arthritis of the right knee.

In October 1994 the appellant was treated as a VA outpatient 
for right knee pain.

In May 1995 the appellant was treated as a VA outpatient for 
osteoarthritis and traumatic arthritis of the right knee.

At an August 1995 VA alimentary appendages examination, the 
appellant complained of fatigue, eruptions, and considerable 
flatulence.  The examiner noted that the appellant reported 
some tenderness occasionally in the epigastrium.  The 
appellant reported also episodes of nausea several times per 
month, which were relieved by Maalox(tm).  The examiner stated 
that the appellant's fatigue was because the appellant was 
somewhat depressed rather than a residual of hepatitis.  The 
examiner noted that prior liver function tests of the 
appellant had been negative for Type B and positive for Type 
A.  The examiner explained that this indicated only a prior 
episode of Type A hepatitis and did not mean that hepatitis 
was active.  The examiner diagnosed "probable no residual of 
hepatitis."

At an August 1995 VA orthopedic examination, the appellant 
complained of swelling and constant pain in his right knee.  
He stated that extreme squatting and kneeling was almost 
impossible.  He stated that his knee would lock occasionally.

The examiner noted that the appellant wore a knee brace, and  
that the knee was swollen, but without any deformity.  Some 
subluxation was also noted, but there was no lateral 
instability or loose motion.  The appellant was able to flex 
his knee to 110 degrees and extend it to zero degrees.  X-ray 
examination of the right knee showed narrowing medially 
compatible with surgical loss of cartilage.  Traumatic 
arthritis was also seen.

The examiner diagnosed severe disability of the right knee 
due to instability and loss of medial cartilage with 
restriction of motion and inability to squat and kneel 
without severe pain.  The examiner noted no essential 
disability of any of the ligaments of the knee.

In April 1996 the appellant was treated as a VA outpatient 
for right knee pain and degenerative joint disease.

In September 1996 the appellant was treated as a VA 
outpatient for right knee pain and back pain.

In March 1997 the appellant was treated as a VA outpatient 
for right knee pain, right hip pain, and back pain.

The appellant was examined by Dr. Blanda in August 1997.  The 
appellant complained of pain and limited range of motion of 
his right knee.  He stated that pain occurred with prolonged 
bending, standing, or squatting.  X-ray examination of the 
right knee showed continued degenerative changes, which had 
progressed slightly since the appellant's last visit to Dr. 
Blanda.  Dr. Blanda noted some quadriceps atrophy, along with 
mild to moderate anterior cruciate laxity.

In September 1997 the appellant was treated as a VA 
outpatient for right knee pain.

In December 1997 the appellant was treated as a VA outpatient 
for back pain.

At an April 1998 VA examination, the appellant reported that 
he had worn a brace on his right knee for the previous ten 
years.  The appellant complained of right anterior knee pain, 
which was aggravated by weather changes, bending of the knee, 
kneeling on the knee, stooping, squatting, climbing, 
standing, or ambulation in excess of fifteen minutes.  The 
appellant complained also of stiffness of the knee, 
intermittent mild swelling, frequent locking of the knee 
without buckling, and intermittent crepitus in the right knee 
joint.  The appellant complained further of intermittent 
muscle spasms mainly involving the vastus medialis portion of 
right quadriceps muscle without motor weakness or atrophy.

The examiner opined that the appellant experienced 
intermittent weakness of the right quadriceps muscle with 
excess fatigability, instability of the right knee with 
frequent locking of the right knee, and increased pain in the 
right knee upon physical activities.

The appellant was able to flex his right knee to 100 degrees 
without pain.  Extension of the knee was normal with mild 
tenderness.

No other abnormal findings were noted.

The examiner diagnosed status post right knee injury with 
postoperative status, right medial meniscectomy with 
subsequent traumatic arthritis of right knee.

The appellant complained also of intermittent nausea; 
frequent hyperacidity syndrome with pyrosis and burning 
epigastric discomfort; frequent gaseous distention with 
bloating, belching, and flatulence; and mild easy 
fatigability.

The examiner diagnosed status post hepatitis A and infectious 
mononucleosis without current symptoms or residuals 
pertaining to hepatitis and history of hyperacidity symptoms.  
The examiner opined that the appellant's hyperacidity 
symptoms were not related or due to previous hepatitis.

In an August 1998 addendum to the examination report, the 
examiner noted that contemporaneous liver function tests and 
a hepatitis profile were normal or negative.  The appellant's 
liver size was normal or negative.

In May 1998 the appellant was treated as a VA outpatient for 
edema in his right leg, from his mid-calf up to his knee.

In June 1998 the appellant was treated as a VA outpatient for 
pain and swelling in his right leg.

At a January 1999 VA examination, the appellant complained of 
episodes of right knee locking.  He stated that he wore a 
brace on his right knee.  He complained also of continuous 
right knee pain.  He stated that he had occasionally right 
knee swelling.

The appellant complained of intermittent mild right hip pain 
for the previous two years, which was precipitated by 
prolonged sitting and walking.

The appellant complained also of mild continuous pain in the 
low back, which began approximately three years previously.  
He stated that prolonged sitting or driving aggravated the 
pain.

The examiner noted that the appellant's hips were not tender, 
that both moved normally, and that movement was not 
accompanied by pain.

The appellant was able to flex forward his spine to 75 
degrees.  His motion was limited due to pain.  His range of 
motion in all other directions was normal.

X-ray examination of the appellant's spine revealed early 
arthritic changes in L5-S1.

The appellant's right knee had mild bony swelling.  There was 
no effusion and no inflammation.  The appellant was able to 
flex his knee to 110 degrees.  Beyond this point, the 
appellant experienced severe pain.  The appellant experienced 
mild pain at approximately 90 degrees.  He was able to extend 
his knee to zero degrees.

X-ray examination of the appellant's right knee revealed 
opaque joint mice in the anterior compartment.

The examiner diagnosed intermittent right hip strain, chronic 
lumbosacral strain, and status post right knee 
reconstruction.

The appellant complained also of occasionally tiredness as a 
result of developing jaundice in 1973.  The examiner noted 
that the appellant had hepatitis A.

The examiner diagnosed hepatitis A, recovered, without any 
complications or sequelae.

In an March 1999 addendum to the examination report, the 
examiner opined that the appellant's chronic lumbosacral 
strain and intermittent right hip strain were unrelated to 
the appellant's right knee disability.


Analysis

1.  Secondary service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1999), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1999).  It is the responsibility of a person seeking 
entitlement to service connection to present a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  A well-grounded claim for 
secondary service connection for a disorder must include 
medical evidence that a connection or relationship between 
the service-connected disorder and the new disorder is 
plausible.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The appellant is service connected for a right knee 
disability.  At a January 1999 VA examination, the appellant 
was diagnosed with intermittent right hip strain and chronic 
lumbosacral strain.  However, the medical evidence in the 
claims file does not show that the appellant's lumbar spine 
disability or right hip disability has been caused or 
aggravated by his service connected right knee disability.  
Additionally, the examiner at the January 1999 VA examination 
opined that the appellant's chronic lumbosacral strain and 
intermittent right hip strain were unrelated to his right 
knee disability.  Accordingly, there is no competent medical 
evidence which shows that the appellant's lumbar spine 
disability or right hip disability is proximately due to or 
caused by the service connected right knee disability.  
38 C.F.R. § 3.310(a) (1999).

The appellant's contentions have been carefully considered; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to a causal 
relationship between the appellant's right knee disabilities 
and his right hip or lumbar spine disabilities.  See 
Espiritu, 2 Vet. App. 492.  The appellant believes that his 
right hip pain and lower back pain are due to his service 
connected right knee disability; however, he lacks the 
medical expertise to enter an opinion regarding the causal 
relationship between his disabilities.  See id. at 494-95.  
His assertions alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.

The appellant has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent medical evidence that shows 
that the appellant's right knee disability has proximately 
caused or aggravated a lumbar spine disability or a right hip 
disability.  There is no competent medical evidence of a 
nexus between the appellant's service connected right knee 
disability and the lumbar spine or right hip problems.  
Accordingly, these claims are not well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the June 1999 statement of the case.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Based on the foregoing, the appellant's claims for service 
connection for a chronic lumbar strain secondary to a service 
connected right knee disability and a right hip strain 
secondary to a service connected right knee disability are 
denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



2.  Hepatitis

The appellant has presented a well-grounded claim for 
increased disability evaluation for his service-connected 
hepatitis within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The appellant's hepatitis is currently rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  Under Diagnostic Code 5280, a 
noncompensable disability rating is warranted where the 
hepatitis is healed and nonsymptomatic and a 10 percent 
rating is appropriate with demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent rating is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating is appropriate 
where there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating is warranted for marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.

VA examinations of the appellant were conducted in October 
1992, August 1995, April 1998, and January 1999.  No current 
residuals or symptoms of hepatitis were noted at any of the 
examinations.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claims folder is 
negative for symptomatology indicative of a more serious 
hepatitis condition.  The appellant does not suffer from a 
gastrointestinal condition related to his hepatitis; the 
liver function studies do not indicate ongoing liver disease 
or damage; and, there is no indication that the appellant 
experiences chronic fatigue or anxiety as a result of his 
hepatitis.

Although the appellant contends that the residuals of 
hepatitis warrant a compensable evaluation, the objective 
medical findings show no clinical symptoms or residuals of 
hepatitis.  A compensable evaluation cannot be granted in 
this case because medical findings do not show demonstrable 
liver damage with mild gastrointestinal disturbance due to 
hepatitis.  In view of these findings and the lack of 
evidence to establish symptomatology that meets the criteria 
for a compensable disability evaluation, entitlement to a 
compensable disability evaluation is not shown.  There is no 
doubt to be resolved and a compensable disability evaluation 
is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7345 (1999).


3.  Right knee disability

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not been sought by VA or already 
associated with his claims folder, are available.  
Accordingly, all relevant facts have been properly developed, 
and that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of present 
disability.  38 C.F.R. § 4.2 (1999); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

With regard to the calculation of the appropriate level of 
impairment, VA's General Counsel has held that where there is 
arthritis and instability of the knee, separate ratings may 
be assigned under the diagnostic codes for arthritis and for 
recurrent subluxation or lateral instability.  See VAOGCPREC 
23-97.

The appellant's right knee disability is rated 30 percent 
under Diagnostic Code 5257.  This rating contemplates severe 
recurrent subluxation or lateral instability.  The assignment 
of the 30 percent rating in this case is supported by 
clinical findings of severe instability of the right knee.  
Thirty percent is the maximum rating under this code.

Pursuant to the aforementioned opinion of VA's General 
Counsel, the appellant may also be entitled to a separate 
rating under Diagnostic Code 5010 due to the presence of 
traumatic arthritis.  Traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.

A rating of 10 percent is warranted for limitation of knee 
flexion to 45 degrees (Diagnostic Code 5260) or for 
limitation of knee extension to 10 degrees (Diagnostic Code 
5261).  With consideration of pain, the greatest limitation 
of motion shown on any of the examinations of the appellant's 
knee was in January 1999.  The appellant's range of motion 
was from zero degrees to 90 degrees.  Because limitation of 
leg flexion to 45 degrees is not shown, no compensable 
evaluation under Diagnostic Code 5260 is warranted.  Further, 
limitation of leg extension to 10 degrees is also not shown 
by the evidence; therefore, no compensable evaluation under 
Diagnostic Code 5261 is warranted.

However, when the limitation of motion of the specific joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Further, under Hicks v. Brown, 8 Vet. App. 
417 (1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

X-ray findings support that the appellant has degenerative 
conditions in his right knee.  The knee is a major joint.  
38 C.F.R. § 4.45(f) (1999).  The recent medical evidence 
shows that the appellant suffers some limitation of motion of 
his knee and that he has pain on motion.

The Court has also held that a scar is to be rated as 
separate and distinct from the underlying pathology of which 
the scar is the product.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  In the instant case, the evidence does not 
demonstrate that the appellant's right knee scarring is 
poorly nourished or ulcerative (Diagnostic Code 7803), or 
that it is tender and painful (Diagnostic Code 7804).  See 
38 C.F.R. § 4.31 (1999).

The evidence of record does not support an evaluation of more 
than 30 percent for the appellant's right knee disability 
under Diagnostic Code 5257.  However, the appellant is 
entitled to assignment of a separate 10 percent evaluation 
under Diagnostic Code 5010 for painful and limited motion.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (1999). 


ORDER

Service connection for a lumbar spine disability secondary to 
a service connected right knee disability is denied as being 
not well grounded.

Service connection for a right hip disability secondary to a 
service connected right knee disability is denied as being 
not well grounded.

Entitlement to a compensable evaluation for the residuals of 
hepatitis is denied.

An increased evaluation for right knee instability, currently 
evaluated as 30 percent disabling, is denied.

An evaluation of 10 percent for limitation of flexion and 
painful motion of the right knee due to traumatic arthritis 
is granted, subject to controlling regulations governing the 
award of monetary benefits.


REMAND

On VA audiological evaluation in March 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
55
LEFT
20
15
20
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

On the authorized VA audiological evaluation in October 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
55
LEFT
15
10
15
60
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

The appellant has not been treated or examined for bilateral 
hearing loss since 1992.  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), once a claimant has submitted a well-grounded 
claim, the VA is required to assist that claimant in 
developing the facts pertinent to the claim.  See 38 C.F.R. § 
3.159 (1994); Littke v. Derwinski, 1 Vet. App. 90, 91-92 
(1990).  Where the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well-grounded, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the 
October 1992 examination was thorough, it is no longer 
contemporaneous.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
audiological examination to assess the 
severity of his bilateral hearing loss.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


